Case 8:20-cv-00089-DOC-JDE Document 51 Filed 11/25/20 Page 1 of 1 Page ID #:447




                        UNITED STATES DISTRICT COURT                         JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No: SA CV 20-00089-DOC (JDEx)                      Date: November 25, 2020

 Title: Little Orbit LLC. v. Descendent Studios Inc., et al.




 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                Not Present
              Courtroom Clerk                             Court Reporter

      ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
            PLAINTIFF:                                 DEFENDANT:
           None Present                                 None Present



       PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING CIVIL
                                               CASE

 The Court, having been notified by counsel for the parties that this action has
 been settled re Notice of Settlement [50], hereby orders this action DISMISSED
 without prejudice. The Court hereby orders ALL pending hearing dates VACATED
 and taken off calendar. The Court retains jurisdiction for thirty (30) days to vacate
 this order and reopen the action upon showing of good cause that the settlement
 has not been consummated.




  MINUTES FORM 11
  CIVIL-GEN                                                      Initials of Deputy Clerk: KD
